DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 10/20/2022 Amendment.
Claims 1-18, 20 are pending and examined. Claim 19 has been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,087,840. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar method of writing a resistance state memory cell.  The method comprises applying write pulse and post pulse with n stepped-up voltage levels, wherein the n stepped-up voltage levels having different time periods.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2017/0256314 to Lin et al. (hereafter Lin) with support from US 8,031,517 to Kim et al. (hereafter Kim) and/or US 6,750,469 to Ichihara et al. (hereafter Ichihara).
Regarding independent claim 1, Lin teaches a resistive memory device comprising: 
a memory cell array inherently including a plurality of memory cells, a memory cell comprising a memory element programmable to a plurality of resistance states (FIG. 7: plurality of storage units 370 included in memory array 370, each is programmable to low resistance state (LRS) and high resistance state (HRS)); 
a write circuit configured to program the memory cell to a target resistance state (FIG. 7: at least comprising write operation signal generation module 350); and 
a control circuitry configured to control a write pulse and a post-write pulse to be applied to the memory cell (FIG. 7: logic control module 340, see paragraph [0098]), wherein 
the post-write pulse follows the write pulse (FIG. 5: for a reset operation of HRS, signals 912’ to 91N’ follows pre-operation signal 911), 
the memory cell is programmed to the target resistance state in response to the write pulse (FIG. 11: steps S230 and S240, with resistance conversion edge of HRS is detected, ), and 
a resistance of the memory cell that is in the target resistance state is increased in response to the post-write pulse (FIG. 11: steps S250, S260, S270 and S280), 
wherein the post-write pulse is a single pulse having at least n stepped-up voltage levels, n being an integer equal to or more than 2, each of the at least n stepped- up voltage levels having a time period smaller than the write pulse (FIG. 5: see signals 912’ to 91N’), and 

Lin doesn’t teach the strike through limitation.
	However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art realize that the n stepped-up voltage levels of Lin can be adjusted to have different time periods since it is a matter of design choice (see support from Kim, FIGS. 18-19 and 22:46-55 for writing a resistance memory cell to the same reset state, and Ichihara, FIGS. 8B-8D and 19:31-34 for writing a resistance memory cell to the same set state).
Regarding dependent claim 10, Lin teaches wherein the memory cell comprises: a first electrode and a second electrode spaced apart from each other; a selection element located closer to the second electrode than to the first electrode between the first electrode and the second electrode, the selection element comprising a chalcogenide switching material; and a variable resistive element comprising a phase-change material between the first electrode and the selection element (see FIGS. 10 and memory element 371 with a select transistor in FIG. 7).
Regarding independent claim 11, Lin teaches a resistive memory device comprising: 
a memory cell array including a plurality of memory cells, a memory cell comprising a memory element programmable to a plurality of resistance states (FIG. 7: plurality of storage units 370 included in memory array 370, each is programmable to low resistance state (LRS) and high resistance state (HRS)); 
a write circuit configured to program the memory cell to a target resistance state (FIG. 7: at least comprising write operation signal generation module 350); and 
a control circuitry configured to control a write pulse and a single post-write pulse having at least n stepped-up levels to be applied to the memory cell (FIG. 7: logic control module 340, see paragraph [0098]), n being an integer equal to or more than 2, each of the at least n post-write stepped-up pulses having a time period smaller than the write pulse, wherein 
the at least n post-write stepped-up pulses follow the write pulse (FIG. 5: for a reset operation of HRS, signals 912’ to 91N’ follows pre-operation signal 911), 
the memory cell is programmed to the target resistance state in response to the write pulse (FIG. 11: steps S230 and S240, with resistance conversion edge of HRS is detected), and 
a resistance of the memory cell that is in the target resistance state is increased in response to the at least n post-write stepped-up pulses (FIG. 5: see signals 912’ to 91N’), 

Lin teaches a single post-write pulse having at least n stepped-up levels instead of n post-write stepped-up pulses. Lee also doesn’t teach the strike through limitation.
	However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art realize that the single post-write pulse having at least n stepped-up levels of Lin and n post-write stepped-up pulses are functional equivalent, and that it’s matter of design choice to adjust the n post-write stepped-up pulses to have different time periods (see support from Kim, FIGS. 18-19 and 22:46-55 for writing a resistance memory cell to the same reset state, and Ichihara, FIGS. 8B-8D and 19:31-34 for writing a resistance memory cell to the same set state).
	Regarding dependent claim 20, see rejection applied to claim 10 above.
Regarding dependent claim 21, Lin does not explicitly teaches wherein the post-write pulse begins a non-zero time period after the write pulse ends. However, it would have been obvious that inserting a non-zero time period between pre-write pulse and post-write pulses of Lin is a matter of design choice (see support from Ichihara, FIGS. 8C vs. 8D).

Claims 2-4, 6-9, 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US 7,639,522 to Cho et al. (hereafter Cho) with support from Kim and/or Ichihara.
Lin teaches, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claims.
	Regarding dependent claim 2, Cho teaches, in FIG. 4, a memory device comprising multi-level resistance memory cells, wherein a relatively high resistance level among 2m resistance states memory cell, such as resistance level “10”, is programmed to a target resistance at the edge, e.g. resistance value RH2, with first write loop L=1, and further programmed to resistance value between RH2-RL3 with second write loop L=2.
Since Lin and Cho are both from the same field of endeavor, the purpose disclosed by Lin would have been recognized in the pertinent art of Cho.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the programming method apply to 1-bit resistance memory cell taught in Lin to the multi-bit resistance memory cell of Cho, because both Lin and Cho have similar approaches in programming a resistance memory cell to a high resistance level.  The approaches comprise programing the resistance memory cell to a target resistance at the edge with pre-operation signal/pulse, then gradually programming the target resistance to the value between the allowable range with the post-operation signal(s)/pulse(s).
Regarding dependent claim 3, Lin teaches wherein the control circuitry is further configured to control each of the at least n stepped-up voltage levels to increase with a certain amplitude (FIG. 11: each of the stepped-up voltage levels is increasing with ΔV in step S270 from V2).
Regarding dependent claim 4, Lin teaches wherein the control circuitry is further configured to control a first stepped-up voltage level (FIG. 11: when n = 0) of the at least n stepped-up voltage levels of the post-write pulse is set to be lower than a minimum threshold voltage level of the target resistance state due to the write pulse (FIG. 11: V2 is less than V1 , see paragraph [0102]).
	Regarding dependent claim 6, Lin teaches wherein the control circuitry is further configured to control increased amplitudes of the at least n stepped-up voltage levels to be set to be equal to each other (FIG. 11: each of the stepped-up voltage levels is increasing with ΔV in step S270 from V2).
	Regarding dependent claims 7-9, Lin and Cho do not teach the recited limitations.  
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art realize that it is a design choice to set each voltage level of the n stepped-up voltage levels of Lin slightly different in magnitude and/or duration.  It is obvious that slightly change in magnitude and/or duration of each voltage level will not affect the behavior of the resistance memory cell during programming (see support from Kim, FIGS. 18-19 and 22:46-55 for writing a resistance memory cell to the same reset state, and Ichihara, FIGS. 8B-8D and 19:31-34 for writing a resistance memory cell to the same set state).
	Regarding dependent claims 12-14, 16-19, see rejection applied to claims 2-4, 6-8 above.

Allowable Subject Matter
Claims 5, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Double Patenting rejection above is overcome.
With respect to dependent claim 5: wherein the control circuitry is further configured to control an n-th stepped-up voltage level of the at least n stepped- up voltage levels of the post-write pulse to be applied to the memory cell such that the n-th stepped-up voltage level is lower than a minimum threshold voltage level of the target resistance state that is changed by an (n-1)-th stepped-up voltage level of the post-write pulse;
With respect to dependent claim 15: wherein the control circuitry is further configured to control a voltage level of an n-th post-write stepped-up pulse of the at least n post-write stepped-up pulses to be set to be lower than a minimum threshold voltage level of the target resistance state that is changed by a voltage level of an (n-1)-th post-write stepped-up pulse.

Response to Arguments
Applicant’s arguments, filed on 10/20/2022, have been considered and Examiner’s responses are as follows:
Claims 1-18, 20 are rejected under double patenting
Double Patenting rejection is maintained  because a Terminal Disclaimer has not been received concurrently with 10/20/2022 Amendment as stated on page 10.

Claims 5, 9, 15 are rejected under 35 USC § 112, 2nd paragraph:
Examiner finds Applicant’s arguments persuasive.  The rejections have been withdrawn.

Claims 1-4, 6-14, 16-18, 20 are rejected under 35 USC § 103: 
Examiner finds Applicant’s arguments not persuasive for the following reasons:
Applicant argues that, in FIG. 11 of Lin, steps S230 and subsequent step S240 are to check if a transition of the resistance state has begun with pre-operation signal 911’. Steps S250-S280 are to verify if the transition has completed with signals 912’-N’.  Examiner somewhat disagrees with this argument.
Lin describes in paragraphs:
[0100] Next, at step S240, whether an initiation of conversion from LRB to HRS is monitored. In an example, when the dynamically detected Iwrite is smaller than a certain predefined value Ireset1 (Ireset1 is larger than the current after the reset operation is successfully performed on the storage unit), it means that at this point, an initiation of resistance state conversion is happening in the storage unit 371, that is, a conversion from LRS to HRS begins, and the output signal FB1 is fed back. In another example, specifically, whether the resistance conversion edge is dynamically detected can be determined by an edge detection circuit. That is, as shown in FIG. 11, when the dynamically detected Iwrite is changed (Iwrite becomes somewhat smaller in the reset process), it means that an initiation of state conversion is happening in the storage unit 371, that is, a conversion from LRS to HRS begins, the edge detection circuit detects a descending edge of the voltage, and the output signal FB1 is fed back.

[0104] Specifically, when the dynamically detected Iwrite is smaller than a certain predefined value Ireset2 (Ireset2 is the current value in the write path after the operation on the storage unit is successful), it means that the reset operation is successfully performed on the storage unit 371, and the feedback signal FB2 is valid; thereby, the logic control module 340 controls the write operation signal generation module 350 to cut off the conversion operation signal of subsequent reset operation signal, and the reset operation signal is terminated, thus ending the reset process. If no Iwrite smaller than the certain predefined value Ireset2 has been detected, the voltage of the reset operation signal is further decreased, that is, steps S270 and S280 are executed.

Examiner agrees that steps S230-S240 in FIG. 11 of Lin are to check if a transition of the resistance state has begun with pre-operation signal 911’. Paragraph [0100] describes that the transitioning condition is satisfied when detected current Iwrite > Ireset1 of a certain predefined value. This suggests that the memory cell should be programmed to at least a target resistance for the transitioning condition to be met. If the transitioning condition is not satisfied, the memory cell is considered faulty and the process is ended as described in paragraph [0101].
The memory cell is further programmed with signals 912’-N’ of FIG. 5 in steps S250-S280 of FIG. 11. The detected current Iwrite in step S260 is then compared to Ireset2, wherein Ireset2 < Ireset1 as described in paragraphs [0100] and [0104]. It is common knowledge that memory cell with higher resistance would yield  smaller current and vice versa. In this case, memory cell with Ireset2 is definitely has higher resistance compared to that of memory cell with Ireset1.
With that being said, signals 912’-N’- are to further program the memory cell to higher resistance instead of verifying if the transition has completed as argued by Applicant.
Kim is provided to only support the concept that magnitude and/or duration of reset pulses could be slightly varied while the same result is achieved in programming a resistance memory cell. 
Claims 1-4, 6-14, 16-18, 20 maintain rejected for the reason set forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 9, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824